Case: 1:18-cv-O4273 Document #: 22 Filed: 01/03/19 Page 1 of 2 Page|D #:84

IN THE UNITED STATES DISTRICT COURT
F`OR THE NORTHERN DISTRICT OF ILLIN()IS
EASTERN DIVISION

BODYGUARD PRODUCTIONS, INC_, )
) Case No.: lS-cv-4273
Plaintiff, )
) lodge Gary Feinerman
v. )
)
DOES 1-18, )
)
Defendants. )

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DOE DEFENDANT NO. 13

Plaintiff, Bodyguard Productions, lnc., pursuant to Rule 4l(a)(l) ofthe Federal Rules of
Civil Proeedure, hereby dismisses with prejudice all causes of action in the complaint against the
Doe Det`endant associated With Internet Protocol address 73.7'2.89.92 (Doe No. 13). Each party shall
bear its own attorney’s fees and costs. Plaintif`f is not dismissing any other Doe defendants at this
time.

The respective Doe Defendant has not filed an answer to the complaint or a motion for
summary judgment in this matter. Thereforc, it is respectfully submitted that dismissal under Rule
4l(a)(l) is appropriate

Respeetfully submitted,
Dated: January 3, 2019 BODYGUARD PRODUCTIONS, INC.

By: s/Michael A. Hier|
Miehael A. Hierl (Bar No. 3128021)
Hughes Soeol Piers Resnick & Dym, Ltd.
Three First National Plaza
70 W. Madison Street, Suite 4000
Chicago, Illinois 60602
(3 l 2) 580-01 00 Telephone
(3]2) 580-1994 Facsimile
mhierl@hsplegal.com

Attomeys for Plaintiff
Bodyguard Produetions, lnc.

Case: 1:18-cv-O4273 Document #: 22 Filed: 01/03/19 Page 2 of 2 Page|D #:85

CERTIFICATE ()F SERVICE

The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Notice of Voluntary Dismissal of Doe Defendant No. 13 Was filed electronically with the Clerk
of the Court and served on ali counsel of record and interested parties via the CM/ECF system on
January 3, 2019.

s/Michael A. Hierl

 

